            Case 1:21-cr-00041-DAD-BAM Document 6 Filed 02/18/21 Page 1 of 1
                                                                                       FILED
                                                                                      Feb 18, 2021
 1                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF CALIFORNIA

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:21-CR-00041-DAD-BAM
12                               Plaintiff,
                                                       ORDER UNSEALING INDICTMENT
13                         v.
14   MARIO GARCIA ET AL.,
15                                Defendants.
16          The United States having applied to seal the indictment and arrest warrants in the above-
17   captioned proceedings and having applied for the indictment and warrants to remain under seal, and the
18   need for sealing now having ceased;
19          IT IS ORDERED that the indictment and arrest warrants filed in the above-entitled matter shall
20 be unsealed.
            February 17, 2021
21 Dated: January 17, 2021

22

23

24                                                          HON. STANLEY A. BOONE
                                                            U.S. MAGISTRATE JUDGE
25

26

27

28

      Order Unsealing Indictment and Arrest             1
      Warrants
